Citation Nr: 1040769	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  05-16 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel




INTRODUCTION

The Veteran served on active duty from March 1987 to May 2000.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut, which denied a TDIU.

A June 2010 VA electromyograph report submitted in 
response to the June 2010 supplemental statement of the 
case raises a claim for entitlement to service connection 
for bilateral L5-S1 lower extremity radiculopathy 
secondary to a low back disability.  See 38 C.F.R. § 3.157 
(2009).  This issue has not been considered by the RO, 
much less denied and timely appealed to the Board.  So, it 
is referred to the RO for appropriate action.

In August 2009, the Board remanded the case to the RO, via the 
Appeals Management Center (AMC), in Washington, DC, for 
additional development.  The  AMC/RO substantially complied with 
the additional development as directed, continued to deny the 
claim, and returned the case to the Board for further appellate 
review.

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  
VA will notify the Veteran if further action is required.


REMAND

As noted above, the Veteran has raised the issue of entitlement 
to service connection for lower extremity radiculopathy secondary 
to his low back disorder.  This issue is inextricably intertwined 
with the issue of entitlement to a total disability evaluation 
based on individual unemployability due to service connected 
disorders.  Hence, further development is required.

The Board previously remanded the appeal for the examiner who 
conducted the last examination of the Veteran to assess his 
employability in light of his low back disability.  The January 
2010 examination report notes the examiner did so and opined the 
Veteran's low back disability-even with its attendant 
restrictions, did not render him incapable of obtaining and 
maintaining substantially gainful employment.  The Board notes, 
however, that in addition to noting he reviewed the claims file, 
the examiner also noted he reviewed the Veteran's electronic VA 
medical records.  Unfortunately, the AMC/RO did not obtain and 
add any "electronic medical records" to the claims file.  As a 
result, it appears the examiner considered records not currently 
in the claims file.

The August 2004 rating decision notes the Veteran's current total 
combined rating is 40 percent.  This means that he does not 
currently meet the multiple disability regulatory criteria of a 
total combined disability rating of 70 percent, with at least one 
disability being rated at 40 percent disabling.  See 38 C.F.R. 
§ 4.16(a) (2009).  As noted, however, there is a pending claim of 
entitlement to service connection for lower extremity 
radiculopathy secondary to a low back disorder.  Hence, that 
issue must first be adjudicated.  Moreover, even if that claim is 
denied the question whether his service-connected disabilities 
alone prevent him from securing and following substantially 
gainful employment per 38 C.F.R. § 4.16(b) remains.  It is the 
established policy of VA that all veterans who are unable to 
secure and follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally disabled.  
38 C.F.R. § 4.16(b) (2009).
   
Rating boards are required to submit to the Director, 
Compensation and Pension Service, for extraschedular 
consideration, all cases of veterans who are unemployable by 
reason of service-connected disability(ies), but who fail to meet 
the percentage standards set forth in 38 C.F.R. § 4.16(a).  38 
C.F.R. § 4.16(b) (2009).  As is the case with increased rating 
claims, see 38 C.F.R. § 3.321(b)(1) (2009),  the United States 
Court of Appeals for Veterans Claims has clarified that, where a 
claimant does not meet the schedular requirements of 38 C.F.R. § 
4.16(a), the Board has no authority to assign a total disability 
evaluation based on individual unemployability due to service 
connected disorders under 38 C.F.R. § 4.16(b) and may only refer 
the claim to the Director, Compensation and Pension Service for 
extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 
1 (2001).  Referral is required where there is a plausible basis 
for concluding that the Veteran is unable to secure and follow a 
gainful occupation.  Id. at 9.  Of particular note is the 
Veteran's VA Vocation and Rehabilitation file, which notes his 
pain medication, to include a narcotic, rendered the Veteran 
unable to concentrate and maintain alertness for any type work.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and 
obtain the names, addresses, and approximate 
dates of treatment of all health care 
providers, VA and non-VA, who treated the 
Veteran for a low back disorder and any lower 
extremity radiculopathy since January 2009.  
The Board is especially interested in any 
records related to pain management.  After the 
Veteran has signed the appropriate releases, 
those records should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If AMC/RO cannot 
obtain records identified by the Veteran, a 
notation to that effect should be inserted in 
the file.  The Veteran and his representative 
are to be notified of unsuccessful efforts in 
this regard, in order to allow the veteran the 
opportunity to obtain and submit those records 
for VA review.

2.  The RO must then adjudicate the question 
of entitlement to service connection for lower 
extremity radiculopathy secondary to a low 
back disorder.  The Veteran is hereby notified 
that if this claim is denied the Board may not 
review that denial unless he perfects a timely 
appeal.

3.  Thereafter, the AMC/RO must review the 
claims file and ensure that the foregoing 
development actions, as well as any other 
development that may be in order, to include 
another examination to determine employability 
if indicated, has been conducted and completed 
in full.

4.  Then review the Veteran's claim de novo in 
light of the additional evidence obtained, to 
include whether referral for extraschedular 
consideration is indicated.  If the claim is 
not granted to his satisfaction, send him and 
his representative a supplemental statement of 
the case and give them an opportunity to 
respond to it before returning the file to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


